PER CURIAM.
Appellant was convicted of grand larceny in July, 1941, and is now serving a sentence in the District of Columbia jail. He brings this habeas corpus proceeding on the ground that in the trial of the charge on which he was convicted his counsel represented him so incompetently that he was deprived of his constitutional rights. The court below after a full hearing found that appellant was represented by an experienced member of the bar who conducted the case in an energetic and capable manner. It also found that the testimony of appellant as to the defense which he alleged his counsel failed to present was “incredible and unworthy of belief”.
Assuming without deciding that the question of competence of counsel in a former criminal trial can be raised in a habeas corpus proceeding, Bostic v. Rives, 1939, 71 App. D. C. 2, 107 F.2d 649, the record in this case shows that the findings of the trial court that appellant was competently and adequately represented are amply sustained by the evidence.
The judgment of the court below dismissing the petition and discharging the writ will, therefore, be
Affirmed.